Deen, Judge.
On September 3, 1963, the plaintiff Hatcher filed suit on a promissory note against Scarboro in the Superior Court of Laurens County, which has terms of court beginning on the. fourth Mondays of January, April, July and October of each year. The answer of the defendant was filed October 4, 1963, more than 30 days later, and demurrers t-o the answer were filed four days thereafter. The plaintiff filed certain interrogatories on January 14, 1965, which were served on the defendant requiring him to make answer within *10415 days. The defendant gave the papers to his attorney, who did not advise him of what action to take, failed to make answer as required, and heard nothing further from the case until an execution was recorded against him. On March 3 plaintiff filed a motion to compel the defendant to answer, upon which a rule nisi issued which was served on the defendant and which required him to be present at a hearing set for March 18, 1965, to hear this issue. The defendant failed to appear either in person or through his attorney, at which time the court issued a rule absolute requiring an answer to the interrogatories by April 8. Again no action was taken in the matter. The plaintiff, after the defendant’s failure to comply with the latter order, moved to strike the defendant’s answer under Code Ann. § 38-2111 (b) (2) (iii) which authorizes the court, on the refusal of a party to make answer after being directed to do so by the court, to strike pleadings or render a judgment by default against the disobedient party. On May 11, 1965, the motion was granted, the answer stricken, and a default judgment entered against the defendant. On July 19 the defendant for the first time took notice of the proceedings and moved to have the judgment set aside, the answer re-instated, and a reasonable extension of time granted him to answer the interrogatories. A motion to dismiss the motion to set aside the judgment was overruled and error is assigned on this ruling. Held:
While Code Ann. § 110-404 contemplates the opening of a default prior to judgment and where no plea has been filed, even in such case it is error to grant the motion except for providential cause or excusable neglect. Failure or even inability to read and comply with process is not a reasonable excuse but constitutes gross negligence. McMurria Motor Co. v. Bishop, 86 Ga. App. 750 (72 SE2d 469). In that case the plaintiff failed to turn the papers over to an attorney. In Drain Tile Machine, Inc. v. McCannon, 80 Ga. App. 373 (56 SE2d 165) plaintiff retained an attorney who, after filing a defense, failed to notify his client or appear on the trial of the case because he was moving his office during a part of the time immediately preceding the call of the case for trial and was out of town on another case during the remainder of the time. The action of the trial court in re-instating the case after having dismissed it for lack of *105prosecution at the same term, was reversed with the statement that “the motion of the plaintiff to have this judgment of dismissal vacated and to have the case re-instated does not appear to have been founded upon a meritorious reason, nor does sufficient cause appear therefrom for the court to exercise the discretion which it possessed in the premises.” In Godby v. Hein, 107 Ga. App. 481 (2) (130 SE2d 511) it was held: “A showing that a party and his counsel failed to appear when his case was regularly scheduled for trial due to some inadvertence, oversight or mistake does not afford sufficient cause for the exercise of a discretion in vacating the judgment.” See also Burger v. Dobbs, 87 Ga. App. 88, 92 (73 SE2d 75); Cravey v. Citizens &c. Nat. Bank, 110 Ga. App. 284 (2) (138 SE2d 321).
Submitted January 5, 1966
Decided January 19, 1966
Rehearing denied February 10, 1966.
Dubignion Douglas, for appellant.
H. Dale Thompson, for appellee.
The motion to set aside the judgment does not contend that the defendant, who had been served with the various papers in the case, did not know that an answer to the interrogatories was required of him, but only that he was not advised by his attorney of what action to take. The most that is shown is either negligence of counsel or a misunderstanding between the parties, neither of which is sufficient to authorize the court, in the exercise of its legal discretion, to set aside the judgment. Accordingly, it was error to overrule the motion to dismiss the motion to reinstate the case.

Judgment reversed.

Nichols, P. J., concurs. Hall, /., concurs specially.